cgg americas inc petitioner v commissioner of internal revenue respondent docket no filed date p conducted marine surveys of the outer_continental_shelf in the gulf of mexico the surveys employed geophysical tech- cgg americas inc v commissioner niques such as seismic reflection for detecting the presence of oil_and_gas p licensed the data from the surveys to its cus- tomers on a nonexclusive basis p’s customers used the data to drill for oil_and_gas on the outer_continental_shelf in the gulf of mexico r contends that the expenses p incurred in conducting the surveys were not geological and geophysical expenses paid_or_incurred in connection with the exploration for or development of oil or gas within the meaning of sec_167 held g eological and geophysical expenses are not limited to expenses_incurred by taxpayers that own oil_and_gas interests held further the expenses p incurred to conduct its surveys were incurred in connection with the exploration for or development of oil or gas and so are deductible under sec_167 allen duane webber thomas v linguanti summer m austin sonja schiller and phillip j taylor for petitioner dennis m kelly robert m morrison and shelia dansby harvey for respondent opinion morrison judge we will grant the motion for summary_judgment filed by the petitioner cgg americas inc cgga on date we will deny the cross-motion for summary_judgment filed by the respondent the irs on date the irs issued a notice_of_deficiency to cgga determining income-tax deficiencies of dollar_figure for the tax_year and dollar_figure for the tax_year cgga filed a petition with the court seeking redetermination of the deficiencies as per- mitted by sec_6213 the court has jurisdiction to redetermine the deficiencies under sec_6214 before filing the motion and cross-motion for summary_judgment the parties executed a stipulation of facts after concessions by the parties the only issue remaining for deci- sion is whether the expenses cgga incurred to conduct cer- tain marine surveys and to process data from the surveys are deductible under sec_167 sec_167 provides any geological and geophysical expenses paid_or_incurred in connection with the exploration for or development of oil or gas within the united_states as defined in sec_638 shall be allowed as a deduction ratably over the 24-month period unless otherwise indicated all section references are to the internal_revenue_code as in effect for and united_states tax_court reports beginning on the date that such expense was paid_or_incurred we hold that the expenses are deductible under sec_167 background the background of this case is drawn from the stipulation of facts and the exhibits attached to it corporate structure of the petitioner cgga is a corporation organized under the laws of texas during and the tax years at issue cgga was a wholly owned subsidiary of compagnie ge ne rale de ge ophysique-veritas s a a french corporation for each of the tax years at issue cgga filed corporate tax returns with an irs office in utah cgga was a calendar_year accrual- method taxpayer in date the irs issued the notice_of_deficiency to cgga later the same month cgga merged with and into cggveritas services u s inc a corporation organized under the laws of delaware and referred to here as cggveritas in date the petition was timely filed-under the name cgga c o cggveritas when the petition was the principal corporate offices of cggveritas were in houston texas filed the survey expenses cgga conducted marine surveys of the outer_continental_shelf in the gulf of mexico the surveys involved the use of geophysical techniques that detected or suggested the pres- ence of oil_and_gas in the area surveyed one geophysical technique used by cgga in the surveys was seismic reflection which is the measurement of the two- way travel time of seismic waves from the ocean’s surface to various depths in the earth’s subsurface boats would tow submerged arrays of pneumatic chambers that had been pressurized with compressed air at regular intervals the the stipulation of facts suggests that seismic reflection is one of the geophysical techniques used in the surveys but not the only one the stip- ulation states cgga acquired data during marine surveys conducted in and using geophysical techniques such as seismic reflection that detected or implied the presence of oil_and_gas in the survey area cgga chartered the boats used from its affiliated_corporation cgg americas inc v commissioner chambers were triggered to produce pulses of sound energy the sound waves generated by this process traveled through the solids liquids and gases that made up the geological formations in the substructure of the ocean floor were reflected back to the water surface and were captured by groups of special microphones called hydrophones that con- verted the captured sound energy into electrical impulses the data initially generated by the surveys was raw acoustic data cgga processed and reprocessed the raw acoustic data to create usable information such as visual rep- resentations including maps of geological formations in the earth’s subsurface the word data as used subsequently in this opinion refers to both the raw acoustic data and the information that resulted from processing the raw acoustic data cgga licensed the data to its customers on a nonexclusive basis for a fee cgga’s customers were companies engaged in oil_and_gas exploration and development the customers used the data to identify new areas where subsurface conditions were favorable for oil_and_gas development and production determine the size and structure of previously identified oil_and_gas fields determine how to develop oil_and_gas reserves and produce oil_and_gas determine which oil_and_gas_properties to acquire and determine where to drill wells cgga’s customers and their competitors generally did not directly conduct the type of surveys performed by cgga and similar companies with respect to the outer_continental_shelf in the gulf of mexico the locations of substantially_all oil_and_gas wells drilled on the outer_continental_shelf in the gulf of mexico were determined in part using data gen- erated by cgga and similar companies through the geo- physical techniques used by cgga in its surveys cgga’s customers did not have a viable commercial use for the data licensed from cgga other than the exploration develop- ment and production of oil_and_gas within the outer conti- nental shelf in the gulf of mexico cggmarine resources as united_states tax_court reports cgga incurred various expenses to conduct the surveys and process and reprocess the data from the surveys these expenses will be referred to as survey expenses discussion summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings stipulations and exhibits and any other acceptable mate- rials together with any affidavits show that there is no gen- uine dispute as to any material fact and that a decision may be rendered as a matter of law tax ct r pract proc a and b in evaluating cgga’s motion for summary_judgment we draw factual inferences in the manner most favorable to the irs the party opposing the motion see 85_tc_812 the irs takes the position that cgga’s survey expenses were not geological and geophysical expenses paid_or_incurred in connection with the exploration for or develop- ment of oil or gas within the meaning of sec_167 see full text of sec_167 supra pp as applied to the statutory text the irs’s position consists of two argu- ments first the irs argues that the phrase geological and geophysical expenses used in sec_167 is a term of art that refers only to expenses_incurred by taxpayers that own mineral_interests that is oil or gas interests in the irs’s words for tax purposes the phrase refers exclusively to expenses related to the exploration for oil or gas incurred by taxpayers who are exploration and production companies or otherwise owners of mineral_interests the irs distinguishes between the two arguments in its summary- judgment papers the expenses in dispute are not ‘geophysical expenses’ for federal_income_tax purposes and they were not ‘paid or incurred in connection with the exploration for or development of oil or gas ’ the parties use the word mineral to include oil_and_gas although the word mineral is sometimes used in a narrow sense that is limited to solid substances a broader definition of the word includes solids liquids and gases extracted from the ground see merriam-webster’s collegiate dic- tionary 10th ed 5a a solid homogeneous crystalline chemical element or compound that results from the inorganic processes of nature broadly any of various naturally occurring homogeneous substances as stone coal salt sulfur sand petroleum water or natural_gas obtained usu from the ground cgg americas inc v commissioner observing that cgga did not own any mineral_interests the irs contends that the survey expenses are not geological and geophysical expenses as used in sec_167 second the irs argues that the survey expenses were not paid_or_incurred in connection with the exploration for or development of oil or gas see sec_167 as the irs explains the argument an expense is paid_or_incurred in connection with the exploration for or development of oil or gas within the meaning of sec_167 only when paid_or_incurred in connection with the taxpayer’s exploration for or two points should be made regarding the irs’s first argument even though the irs contends that the survey expenses are not geological and geophysical expenses it does not contest that the survey expenses related to geophysical activities and the class of taxpayer who in the irs’s view can incur geological and geophysical expenses is not coextensive with the class of taxpayers that own mineral_interests each of these points is explained below in this footnote the irs has stipulated that cgga’s survey expenses were incurred for geophysical activities specifically paragraph sec_34 and sec_35 of the stipu- lation state that the survey expenses were incurred for geophysical activi- ties consistent with this the irs’s first argument rests not on the meaning of the word geophysical but on the phrase geological and geo- physical expenses a phrase that the irs contends is a specialized term of art in oil_and_gas taxation that refers only to expenses_incurred by own- ers of mineral_interests in its summary-judgment papers the irs uses various phrasings to describe the types of taxpayers that in its view can incur geological and geophysical expenses as that term is used in sec_167 the irs con- tends that geological and geophysical expenses can be incurred only by taxpayers that variously are oil or gas producers or owners of mineral_interests are exploration and production companies or otherwise owners of mineral_interests own mineral_interests in fee simple or by leasehold interests and who are directly engaged in the exploration for and or development of mineral_interests or own or are considering acquiring or retaining an interest in minerals for the purpose of exploring and or developing the minerals we take the variations to mean that in the irs’s view only taxpayers that own or intend to acquire a mineral_interest for the purpose of oil or gas exploration development or production can incur geological and geophysical expenses throughout this opinion we refer to this class of taxpayers simply as mineral-interest owners or taxpayers that own min- eral interests cgga contends that the inconsistencies in the irs’s var- ious definitions of this class of taxpayers counsels against the irs’s pro- posed interpretation of sec_167 we agree with this concern united_states tax_court reports development of oil or gas not when paid_or_incurred by a taxpayer in connection with the exploration for or develop- ment of oil or gas by other taxpayers ie cgga’s cus- tomers sec_167 applies to expenses paid_or_incurred in connection with the exploration for or development of oil or gas within the united_states as defined in sec_638 see sec_638 w ith respect to mines oil_and_gas wells and other natural deposits- the term ‘united states’ when used in a geographical sense includes the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the united_states and over which the united_states has exclusive rights in accordance with international law with respect to the exploration and exploitation of nat- ural resources the irs does not raise a challenge regarding the geographic locations of the exploration and development to which the surveys relate the parties have stipulated that if the court determines that the survey expenses paid_or_incurred in and are required to be amortized under sec_167 then cgga is entitled for to a dollar_figure deduction with respect to survey expenses paid_or_incurred from through consisting of a dollar_figure amortization deduction under sec_167 and a dollar_figure deprecia- tion deduction under sec_167 and for to a dollar_figure aggregate deduction with respect to survey expenses paid_or_incurred from through con- sisting of a dollar_figure amortization deduction under sec_167 and an dollar_figure depreciation deduction under sec_167 the parties have stipulated that if the court determines that the survey expenses paid_or_incurred in and are not required to be amortized under sec_167 then cgga is entitled for to a dollar_figure depreciation deduction pursuant to sec_167 with respect to the survey expenses paid_or_incurred from through and for to a dollar_figure depreciation this argument contains an implicit assumption that although cgga’s survey expenses are related to exploration the exploration was an activity of cgga’s customers not cgga cgg americas inc v commissioner deduction pursuant to sec_167 with respect to survey expenses paid_or_incurred from through cgga’s survey expenses were geological and geophysical expenses we first address the irs’s argument that the phrase geological and geophysical expenses is restricted to expenses_incurred by taxpayers that own mineral_interests the irs’s argument is that by the year in which con- gress enacted sec_167 the phrase geological and geo- physical expenses had taken on this restricted meaning through judicial opinions and administrative rulings and that this restricted meaning was intended by congress when it used the phrase in sec_167 in support of its position the irs relies on three sources judicial opinions administra- tive rulings and legislative materials the first case the irs cites is 9_bta_1342 this case involved a taxpayer who was sec_167 provides rules to be applied if the depreciation deduction al- lowable under sec_167 is determined under the income-forecast method or any similar method the income-forecast method has been described by a treatise as follows income forecast method in circumstances where the property sold is depreciable_property of a type normally eligible for depreciation on the income forecast method basis may be recovered using the income fore- cast method this method may also be used where the property sold is depletable_property of a type normally eligible for cost_depletion in which total future production must be estimated and payments under the con- tingent selling_price agreement are based on receipts or units produced by or from this property under the income forecast method the amount of basis to be recovered each year is determined by multiplying total basis by a fraction the nu- merator of which is the payments exclusive of interest received in the year and the denominator of which is total estimated payments exclu- sive of interest for example if the property sold is expected to produce aggregate revenue to the seller of dollar_figure and if dollar_figure is received by the sell- er in the year_of_sale percent of the seller’s basis will be recovered in the year_of_sale the regulations identify mineral properties motion picture and tele- vision films and television shows as property that may qualify for use of the income forecast method in addition a taxpayer may seek a ruling from the irs as to whether the character of specific property qualifies for use of income forecast recovery_of basis stephen f gertzman federal tax_accounting para d i pincite to 2d ed fn ref omitted united_states tax_court reports engaged in the business of buying and selling oil_and_gas leases in texas prospecting thereon for oil_and_gas and in drilling oil_and_gas wells id pincite one issue in the case concerned the tax treatment of dollar_figure of expenses that the taxpayer had incurred for geological surveys and opinions id the board_of_tax_appeals described these expenses as a g eological expense id the board held that the dollar_figure of expenses which the taxpayer had sought to deduct for the year in which incurred were capital expenditures to be added to the cost of acquiring the property in connection with which they are paid because the taxpayer had not shown that such payments were made for surveys and opinions upon tracts never purchased id although the taxpayer in thompson owned mineral_interests and although the opinion referred to the taxpayer’s expenses of geological surveys as a g eological expense the board did not say that the term geological expense is confined to expenses_incurred by owners of mineral_interests see generally id pincite6 the irs cites another case 7_tc_507 aff ’d on other grounds 161_f2d_842 5th cir for the proposition that the phrase geological and geophysical expenses refers only to expenses_incurred by owners of mineral_interests in that case the tax_court held that the expense of a seismic survey incurred by the holder of a mineral lease was a capital expense and therefore was not deductible for the year the expense was incurred id pincite the court in louisiana land referred to the seismic survey expense as a geophysical expense id pincite however the opinion did not define a geophysical expense as including only an expense incurred by owners of mineral_interests the irs cites other cases in support of its theory that the phrase geological and geophysical expenses refers only to expenses_incurred by owners of mineral_interests but these cases may be more expediently discussed after three rulings that the irs cites for the same proposition the three rulings-i t 1950_1_cb_48 revrul_77_188 1977_1_cb_76 and revrul_83_105 c b 51-considered the tax treatment of geological and geophysical costs or expenditures the later two rulings arguably have special significance because they are referred to in the legislative_history of sec_167 as having provided further guid- cgg americas inc v commissioner ance regarding the definition and proper tax treatment of geological_and_geophysical_expenditures see h_r rept no pincite date discussed infra p staff of j comm on taxation description and tech- nical explanation of the conference agreement of h_r title xiii the energy tax incentives act of jcx-60- pincite j comm print date referred to here as jcx-60-05 and discussed infra pp the first ruling i t supra clarified the tax treat- ment of geological and geophysical exploration_costs id c b pincite the ruling introduced its subject matter as follows advice is requested whether for federal_income_tax purposes geological and geophysical exploration_costs constitute capital expendi- tures or ordinary and necessary business_expenses id pincite the ruling then summarized the caselaw regarding explo- ration costs generally stating it has been held that exploration_costs are capital expenditures and are not deductible as business_expenses under sec_23 of the internal_revenue_code and corresponding provisions of prior revenue laws see 9_bta_1342 such costs are incurred for the purpose of obtaining and accumulating data which will serve as a basis for the acquisition or retention of property in this connection the term property is used in the sense of interest in a mineral_property as provided in sec_29 m -1 i of regulation sec_111 accordingly if property is acquired or retained on the basis of data obtained from exploration_costs of exploration attributable to that the abbreviation i t was used by the irs as the designation of one of the types of rulings that it issued before it began issuing revenue rul- ings in gail levin richmond federal tax research 8th ed i t stood for income_tax unit or income_tax division c b iv richmond supra pincite sec_23 of the internal_revenue_code_of_1939 allowed a deduc- tion for ordinary and necessary expenses of a trade_or_business the cor- responding provision in the internal_revenue_code of and in the in- ternal revenue code of is sec_162 283_f2d_839 8th cir code aff ’g 33_tc_1003 sec_29 m -1 i regs provided the property means the interest owned by the taxpayer in any mineral_property the taxpayer’s interest in each separate mineral prop- erty is a separate_property but where two or more mineral properties are included in a single tract_or_parcel_of_land the taxpayer’s interest in such mineral properties may be considered to be a single property provided such treatment is consistently followed united_states tax_court reports property should be capitalized as part of the cost of such property id pincite some citations omitted by discussing the caselaw regarding exploration_costs in the context of its subject matter of geological and geo- physical exploration_costs the ruling seemingly considered geological and geophysical exploration_costs to be a subset of exploration_costs thus one could reasonably take the ruling to imply that geological and geophysical exploration_costs like the larger set of exploration_costs are incurred only for the purpose of obtaining and accumulating data which will serve as a basis for the acquisition or retention of property id pincite this proposition is significant because the irs in its summary-judgment papers seems to suggest that a cost is incurred for the purpose of obtaining and accumulating data which will serve as a basis for the acquisi- tion or retention of property only if the cost is incurred for the purpose of obtaining and accumulating data which will serve as a basis for the acquisition or retention of property by the taxpayer if this suggestion is correct geological and geophysical exploration_costs like the larger set of explo- ration costs are incurred only by owners of mineral_interests we are not convinced of the correctness of the irs’s suggestion a taxpayer could incur costs for the pur- pose of obtaining and accumulating data which will serve as a basis for the acquisition or retention of property -where the property is acquired or retained by another taxpayer one taxpayer could obtain data another taxpayer could use the data to determine what property to buy revrul_77_188 supra superseded i t supra at the beginning of revrul_77_188 c b pincite was the following introductory statement the questions presented concern the treatment for federal_income_tax purposes of geological and geophysical exploration_expenditures for the purpose of obtaining and accumulating data that will serve as a basis for the acquisition or retention of property by a taxpayer who is engaged in exploring for minerals under the circumstances described below the ruling then described various types of survey costs incurred by a taxpayer in order to make decisions to acquire or retain properties id pincite the ruling opined on the tax treatment of the costs id for each type of cost described in the ruling the taxpayer in question was an owner of mineral cgg americas inc v commissioner interests therefore the irs contends the ruling implies that geological and geophysical exploration_expenditures included only expenditures by mineral-interest owners we disagree although the ruling used the phrase geological and geophysical exploration_expenditures the ruling did not pur- port to describe all types of geological and geophysical explo- ration expenditures indeed the introductory statement clarified that the ruling was written to apply only to a par- ticular subset of geological and geophysical exploration_expenditures namely expenditures_for the purpose of obtaining and accumulating data that will serve as a basis for the acquisition or retention of property by a taxpayer who is engaged in exploring for minerals under the circumstances described below id pincite the next ruling the irs cites is revrul_83_105 supra revrul_83_105 c b pincite stated geological_and_geophysical_expenditures are incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition or retention of properties for purposes of mineral recovery or to abandon an area as unworthy of development revrul_83_105 c b pincite considered eight examples of geological and geo- physical expenditures in each example the taxpayer in ques- tion was a mineral-interest owner the irs asserts that the ruling therefore implied that only mineral-interest owners could incur geological_and_geophysical_expenditures we dis- agree the revenue_ruling did not purport to describe all examples of geological_and_geophysical_expenditures the introductory sentence of the ruling clarified that the ruling governed only the treatment of geological_and_geophysical_expenditures in the situations described below id pincite the irs cites three additional cases for the proposition that geological and geophysical expenses are incurred only by owners of mineral_interests these cases are 68_tc_325 aff ’d sub nom 677_f2d_294 3d cir 74_tc_1456 aff ’d 694_f2d_648 10th cir and 89_tc_371 supplemented by 90_tc_747 rev’d in part and remanded in part 952_f2d_885 5th cir in standard oil co v commissioner t c pincite the taxpayer united_states tax_court reports its subsidiaries incurred expenses to and or obtain geological and geophysical information g g relating to the subsurface configurations underlying the offshore waters using the information the taxpayer’s subsidiaries drilled wells from mobile drilling rigs id pincite the court held in standard oil that the costs of drilling the wells were intangible_drilling_and_development_costs and therefore were deductible under sec_1_612-4 income_tax regs id pincite standard oil referred to information gathered by the owner of mineral_interests as geological and geophysical information but it does not suggest that only owners of mineral_interests gather geological and geo- physical information in gates rubber co subs v commissioner t c pincite the taxpayer’s ventures expended substantial sums on general and detailed seismic surveys in order to gather geological and geophysical g g information upon which to make their decisions regarding which areas to lease and where to drill on any blocks that they were successful in leasing the court stated the first step in an oil_and_gas operation both offshore and onshore is to collect and interpret geological and geophysical information to deter- mine if the area in question contains subterranean structures which con- stitute potential traps for accumulations of oil or gas such g g information is generally obtained through general and detailed seismic surveys id pincite using geological and geophysical information the tax- payer’s ventures drilled several wells id pincite5 relying on standard oil gates rubber co subs v the opinion stated such expenditures consisted for the most part of the costs of reconnaissance and detailed surveys of the type described in i t 1950_1_cb_48 68_tc_325 aff ’d sub nom 677_f2d_294 3d cir see i t c b pincite ruling that the costs of geological and geophysical exploration must be capitalized if property is acquired or retained on the basis of data obtained from the exploration sec_1_612-4 income_tax regs provides in accordance with the provisions of sec_263 intangible_drilling_and_development_costs incurred by an operator one who holds a working or operating_interest in any tract_or_parcel_of_land either as a fee owner or under a lease or any other form of contract granting working or oper- ating rights in the development of oil_and_gas_properties may at his op- tion be chargeable to capital or to expense cgg americas inc v commissioner commissioner t c pincite held that the costs of drilling the wells could be deducted under sec_1_612-4 income_tax regs like standard oil gates rubber referred to information collected by an owner of mineral_interests as geological and geophysical information but it did not state that only owners of mineral_interests can collect geological and geophysical information in shell oil co v commissioner t c pincite the court determined the tax treatment of costs it characterized as g g exploration_expenditures the court noted that revrul_77_188 supra was the irs’s published position regarding the tax treatment of g g exploration expendi- tures id the taxpayer was a producer of oil_and_gas and an owner of mineral_interests however there was no dis- pute in shell oil over whether costs should be classified as geological and geophysical expenses thus the opinion did not reach the question of whether geological and geo- physical expenses include only expenses_incurred by owners of mineral_interests the irs next contends that the legislative_history of sec_167 demonstrates that the costs of the surveys are not geological and geophysical expenses within the meaning of sec_167 the irs’s reliance on legislative_history is a fallback position its main contention is that the plain meaning of the phrase geological and geophysical expenses -as informed by the cases and rulings discussed earlier-includes only the expenses of mineral-interest owners only to the extent we determine that sec_167 tax disputes about seismic surveys have not been limited to owners of oil_and_gas interests in 551_f2d_599 the u s court_of_appeals for the fifth circuit considered the tax treatment of the costs incurred by a seismic survey company for creating seismic data that was recorded on magnetic tapes and on film the taxpayer argued that the costs should be considered the costs of tangible_personal_property id pincite the government argued that the costs were the cost of intangible personal_property specifically intangible personal_property in the form of information id the court_of_appeals agreed with the taxpayer that the survey costs were the costs of tangible_personal_property id pincite the dispute in texas instruments did not involve the question of whether the costs at issue were geological and geophysical expenses therefore the decision has no bearing on the present case united_states tax_court reports is ambiguous the irs argues should we consider legislative_history a statute is ambiguous if it is open to more than one interpretation or if reasonable minds could differ as to its meaning 116_tc_87 109_tc_463 aff ’d 192_f3d_844 9th cir see also 393_f3d_508 5th cir to the extent that any ambiguity exists the courts may consider the legislative_history of the statute to determine congress’s intent in enacting the statute carrieri f 3d pincite carlson v commissioner t c pincite merkel v commissioner t c pincite the irs contends that the phrase geological and geophysical expenses unambiguously means only the expenses of owners of mineral_interests however this contention is based on the theory that various cases and rulings established geological and geophysical expenses as a term of art encompassing only the expenses of mineral- interest owners as we have explained we find this theory unpersuasive in our view the phrase is ambiguous there- fore it is permissible to consider the legislative_history of sec_167 in this opinion we discuss all of the legislative materials cited by the irs that preceded the enactment of sec_167 in the energy policy act of pub_l_no sec stat pincite as explained below we con- clude that even if these legislative materials are viewed as reliable indicators of congress’s intent they do not compel the irs’s interpretations of sec_167 see 536_f3d_383 5th cir we therefore do not need to consider cgga’s argument that none of the legislative materials cited by the irs with the exception of a house ways_and_means_committee report h_r rept no is a reliable indicator of congressional intent the mere fact that we discuss these we also refer to some preenactment legislative materials not cited by the irs any time we refer to preenactment legislative materials not cited by the irs we specifically note that the material was not cited by the irs cgga argues that the committee report is the only congres- sional committee report issued prior to enactment of sec_167 that addresses the substantive provision of the statute and is the only considered and collective congressional reflection relating to section cgg americas inc v commissioner legislative materials does not indicate our belief that the materials are reliable indicators of congressional intent there are two propositions the irs seeks to draw from the legislative materials congress intended that the meaning of geological and geophysical expenses be informed by the meaning of similar terms used in revrul_83_105 supra and revrul_77_188 supra and more generally con- gress intended only mineral-interest owners to benefit from sec_167 this second proposition if true could support either of the irs’s two text-based arguments ie that the phrase geological and geophysical expenses refers only to expenses_incurred by taxpayers that own mineral_interests or an expense is paid_or_incurred in connection with the exploration for or development of oil or gas only when paid_or_incurred in connection with the taxpayer’s explo- ration for or development of oil or gas we referred to these arguments supra pp with respect to the first text-based argument if geological and geophysical expenses is interpreted to be limited to the expenses of mineral- interest owners that interpretation would be consistent with a congressional intent to limit the benefits of sec_167 to mineral-interest owners the second text-based argument assumes that only mineral-interest owners incur expenses in connection with exploration and development and therefore only mineral-interest owners can benefit from sec_167 this would be consistent with a congressional intent to pro- vide the benefits of sec_167 only to mineral-interest owners the legislative materials cited by the irs begin in two bills were introduced that year one in the house and one in the senate that would have allowed a taxpayer to elect to deduct geological and geophysical expenses_incurred in connection with the exploration for or development of oil or gas within the united_states national energy security act of h_r 105th cong sec_4 domestic oil_and_gas preservation act s 105th cong sec_2 the deduction would have been allowed for the h as originally enacted cgga contends that the remaining sources cited by the irs are unreliable at best we observe that before at least two other bills had been intro- duced that would have allowed taxpayers to elect an immediate deduction continued united_states tax_court reports year the expense was paid_or_incurred h_r 105th cong sec_4 s 105th cong sec_2 this is a difference from sec_167 which generally requires that the expense be deducted over two years a summary of the senate bill was submitted by senator donald nickles for printing in the congressional record the summary stated current law treatment g g costs are not deductible as ordinary and necessary business_expenses but are treated as capital expenditures recovered through cost_depletion over the life of the field g g expenditures allocated to aban- doned prospects are deducted upon such abandonment reasons for change these costs are an important and integral part of exploration and production for oil and natural_gas they affect the ability of domestic producers to engage in the exploration and development of our national petroleum reserves thus they are more in the nature of an ordinary and necessary cost of doing business these costs are similar to research_and_development costs for other industries for those industries such costs are not only deductible but a tax_credit is available crude_oil imports are at an all-time high which makes the u s vulnerable to sharp oil price increases or supply disruptions domestic exploration and production must be encouraged now to offset this poten- tial threat to national security and our economy allowing current deductibility of g g costs would increase capital available for domestic exploration and production activity the technical infrastructure of the oil services industry which includes geologists and engineers has been moving into other industries the domestic oil_and_gas production and preservation act s 104th cong sec_121 introduced date and s 104th cong sec_1 introduced date senator john breaux who introduced s stated that the bill would allow oil_and_gas producers that incur geological and geophysical g g costs to expense those costs rather than capitalize them regardless of whether a will sic is producing or dry cong rec s227 daily ed date g g as in original the statement by senator breaux not cited by the irs suggests that geological and geo- physical costs are incurred by producers this is different from saying that only producers incur geological and geophysical costs the date entry in the congressional record contains the fol- lowing statement by senator nickles mr president ie the president of the senate i ask unanimous con- sent that a summary of the bill be printed in the record cong rec s4759 daily ed date unanimous consent appears to have been given because the summary re- ferred to by senator nickles is printed immediately below his request to have it printed cgg americas inc v commissioner due to reduced domestic exploration and production stimulating explo- ration and development activities would help rebuild the critical oil serv- ices industry encouraging the industry to use the best technology available and to reduce its environmental footprint are important public policy reasons to clarify that these ordinary and necessary business_expenses for the oil_and_gas industry should be expensed cong rec s4759 daily ed date emphasis added the bills failed to pass the following year senator kay bailey hutchison introduced the u s energy economic growth act s 105th cong sec with the same geological-and-geophysical-expenses provision as the bills senator hutchison stated m y bill makes changes to the tax code that make it easier for pro- ducers to take full advantage of already existing tax_credits under these provisions both geological_and_geophysical_expenditures on domestic_production would be allowed to be expensed at the time incurred rather than capitalized over the length of the well this election would allow producers more control_over their income stream without changing the amount of tax cong rec s3146 daily ed date emphasis added senator hutchison’s bill did not pass further bills were introduced that would have allowed a taxpayer to elect to deduct geological and geophysical expenses in the year the expense was paid_or_incurred these bills include united_states energy economic growth act s 106th cong sec introduced date h_r union calendar no report no 106th cong sec_723 introduced date reported out of committee date taxpayer refund act of s 106th cong sec introduced date marginal_well preservation act of s 106th cong sec_3 introduced date our views on the significance of this summary are set forth infra note although the irs does not cite s 106th cong the bill is referred to in the statement of shawn noonan which the irs cites see item of list infra p although the irs does not cite h_r the bill is referred to in the statements of shawn noonan and red cavaney which the irs cites see items and of list infra p united_states tax_court reports s 106th cong sec_803 introduced date energy tax policy act of h_r 107th cong union calendar no report no sec_304 introduced date reported out of committee as amended date s 107th cong sec_2 introduced date energy tax policy act of h_r 108th cong union calendar no report no sec_304 introduced date reported out of committee with amendment date this bill provided that geological and geophysical expenses would be deducted over a two-year period beginning on the date the expense was paid_or_incurred id sec_304 s 108th cong sec_2 introduced date the irs points to statements made by various witnesses before congress favoring the provisions in these bills some of the witnesses were from the oil_and_gas industry as to these witnesses the irs states throughout the testimony of witnesses was essentially the same they sought to free up capital for producers by shortening the geological and geo- physical cost_recovery time for producers and owners of min- eral interests the statements are listed below joseph mikrut tax_legislative_counsel for the depart- ment of the treasury energy supply and prices hearing before the subcomm on oversight of the h comm on ways and means 107th cong serial no pincite date the irs quotes mikrut as testifying that the tax treatment of geological and geophysical costs applied to any taxpayer with an eco- nomic interest in a producing property we were unable to find these exact words in mikrut’s testimony on a page different from the page cited by the irs mikrut testified incurred prior to drilling an oil- or gas-producing property are recovered through the depletion deduction these include costs of certain cost sec_22 although the irs does not cite s 106th cong the bill is referred to in the statement of red cavaney which the irs cites see item of list infra p s 106th cong is not cited by the irs s 108th cong is not cited by the irs cgg americas inc v commissioner acquiring the lease or other interest in the property and geological and geophysical costs in advance of actual drilling id pincite william richardson secretary of energy summer energy concerns for the american consumer hearing before the house comm on commerce 106th cong serial no pincite date secretary richardson testified we are looking to help independent oil producers test new production tech- nologies lend a hand to small producers in existing fields develop some tax_credits in g g expensing mar- ginal wells to help those independent producers id pincite so as in original red cavaney president and chief_executive_officer of the american petroleum institute energy tax issues hearing before the subcomm on taxation and irs oversight of the s comm on finance 106th cong s hrg no at app date cavaney stated that o il and gas exploration compa- nies incur huge up front capital expenditures including geological and geophysical g g expenses that g g expenses include costs incurred to help oil_and_gas companies locate and identify properties that c urrently these costs must be capitalized and that congress should pass the expensing of g g costs id pincite cavaney specifi- cally mentioned three bills that would have allowed taxpayers to elect immediate expensing of geological and geophysical costs h_r union calendar no report no 106th cong sec_723 reported out of committee date marginal_well preservation act of s 106th cong sec_3 introduced date s 106th cong sec_803 introduced date legislation to permit shawn noonan chairman of the tax committee of the domestic petroleum council energy tax issues hearing before the subcomm on taxation and irs oversight of the s comm on finance cong hrg at app date noonan stated that the members of his council produced nearly one- fifth of the natural_gas in the united_states id pincite he stated that a key tax incentive for his members’ united_states tax_court reports industry was the prospect of being able to elect cur- rent-expense treatment of geological and geophysical expenses id noonan stated that geological and geo- physical costs were capitalized under then-current tax law and that the law should be amended to allow the costs to be deducted id pincite noonan specifically mentioned the following bills that would have provided an election for current-expense treatment of geological and geophysical expenses marginal_well preservation act of s 106th cong sec_3 introduced date united_states energy economic growth act s 106th cong sec introduced date h_r union calendar no report no 106th cong sec_723 reported out of com- mittee date jerry jordan chairman of the independent petroleum association of america national energy policy hearing before subcomm on energy and air quality of the h comm on energy and commerce 107th cong serial no pincite date jordan stated that independent producers need a provision to allow expensing of geological and geophysical costs id pincite stephen layton chairman of the crude_oil committee of the independent petroleum association of america national energy policy crude_oil and refined petro- leum products hearing before subcomm on energy and air quality of the h comm on energy and com- merce 107th cong serial no pincite date layton stated that independent producers need a provision to allow expensing of geological and geophysical costs id pincite charles macfarlane on behalf of the american petro- leum institute the domestic petroleum council and the u s oil gas association third in series on effect of federal tax laws on the production supply and conservation of energy hearing before the subcomm on select revenue measures of the h comm on ways and means 107th cong serial no pincite date mcfarlane stated that the capital available to oil_and_gas companies cgg americas inc v commissioner would be increased by expensing of geological and geo- physical g g costs id pincite gina sewell chairman of the tax committee of the domestic petroleum council the role of tax incen- tives in addressing rural energy needs and conserva- tion hearing before the s comm on finance 107th cong hrg pincite date sewell testified about the importance to the largest explo- ration and production companies of allowing geological and geophysical costs to be deducted currently id pincite red cavaney president and chief_executive_officer of the american petroleum institute oil supply and prices hearing before the s comm on energy and natural_resources 108th cong hrg no pincite date cavaney stated that he favored tax measures such as the expensing of geological and geophysical costs id pincite robert best vice chairman of the american gas association natural_gas supply and prices hearing before the s comm on energy and natural_resources 108th cong hrg pincite date best favored expensing geological and geophysical costs in the year incurred id pincite in date the subcommittees on oversight and select revenue measures of the house ways means committee held a hearing on the nature and cost of complexity in the tax code and the options for tax sim- plification house ways means committee advisory no ov-5 date the chief of staff of the joint_committee on taxation testified at the hearing the joint_committee staff recommends that taxpayers should be per- mitted immediate expensing of geological and geophysical costs the rec- ommendation would reduce complexity by eliminating the need to allo- cate such expenses to various properties and by eliminating the need to make factual determinations relating to the properties such as what constitutes an area_of_interest and when a property is abandoned lindy paull first in series in tax code simplification serial no date while this statement suggests that geological and geophysical costs are in- curred by taxpayers who own mineral_interests it does not mean that only such taxpayers incur geological and geophysical costs the irs does not cite paull’s testimony united_states tax_court reports the final set of legislative materials cited by the irs is from the year that sec_167 was added to the internal_revenue_code by the energy policy act of a bill containing a provision identical to sec_167 h_r 109th cong had been approved by the house ways_and_means_committee on date h_r enhanced energy infrastructure and technology tax act of 109th cong sec a h_r rept no supra pincite the house committee issued rept no supra recommending that the house approve the bill id pincite the house committee report described the preexisting law as follows geological and geo- physical expenditures ‘g g costs’ are costs incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers exploring for minerals id pincite referring to revrul_77_188 supra and revrul_83_105 supra the house committee report stated irs administrative rulings have provided further guidance regarding the definition and proper tax treatment of g g costs h_r rept no supra pincite as r easons for c hange the report stated the committee believes that substantial simplification for taxpayers significant gains in taxpayer compliance and reductions in administra- tive cost can be obtained by establishing a clear rule that all geological and geophysical costs may be amortized over two years including the basis of abandoned property the committee recognizes that on average a two-year amortization period accelerates recovery_of geological and geophysical expenses the committee believes that more rapid recovery_of such expenses will foster increased exploration for new sources of supply id pincite the irs cites two of the committee reports discussed in this para- graph specifically h_r rept no and joint_committee on taxation description and technical explanation of the conference agree- ment of h_r title xiii the energy tax incentives act of jcx- date hereinafter jcx-60-05 as for the other legisla- tive materials discussed in this paragraph some have been cited by the irs others have been referred to by the court to explain the interrelation- ship of the various amendments and committee reports our views on the significance of this statement are set forth infra note cgg americas inc v commissioner the house did not vote on h_r instead the house approved h_r the energy policy act of a provision of which was also identical to the provision enacted as sec_167 of the internal_revenue_code h_r 109th cong sec_1315 cong rec h2449-h2450 daily ed date house vote on h_r h_r was received by the senate on date see h_r tit ii 109th cong calendar no pincite the senate did not approve h_r in the form that had been approved by the house instead the senate approved an amended version of h_r on date that did not contain the provi- sion regarding geological and geophysical expenses cong rec sec_7477 daily ed date senate vote on amended version of h_r see staff of j comm on tax- ation comparison of title xiii of h_r the enhanced energy infrastructure and technology tax act of as passed by the house of representatives and title xv of h_r the energy policy tax incentives act of as amended by the senate jcx-52-05 pincite j comm print the house disagreed with the senate’s amendments to h_r and referred h_r to a conference committee cong rec h5772 daily ed date the conference committee issued a report recommending a compromise pro- posal h_r conf rept no pincite u s c c a n the compromise proposal which was printed in the conference committee’s report contained the section-167 h provision id pincite u s c c a n pincite section the provision was similar to the provi- sions in h_r the bill that had been approved by the house ways_and_means_committee and in h_r the bill that had been approved by the house appended to the conference committee’s report was a joint explanatory statement by the managers on the part of the house and senate at the conference on the disagreeing votes of the two houses on the amendment of the senate to the bill h_r h_r 109th cong sec a would have amended the internal_revenue_code to add a provision identical to the provision later enacted as sec_167 h_r sec a it also would have amend- ed the internal_revenue_code to add rules similar to the provisions later enacted as sec_167 and in these respects the provisions of h_r were identical to the provisions of h_r compare h_r sec a with h_r sec_1315 united_states tax_court reports id pincite u s c c a n pincite the statement described itself as a submission to the house and the senate in explanation of the effect of the action agreed upon by the managers and recommended in the accompanying conference_report id however the statement did not discuss any par- ticular provision of the compromise proposal id pincite u s c c a n pincite as the house considered its vote on the compromise proposal recommended by the con- ference committee representative william thomas the chairman of the house ways means committee and a member of the conference committee told the house that no normal statement of the managers of the conference com- mittee had been prepared and that consequently a report of the joint_committee on taxation jcx-60-05 should be considered the statement of the managers of the conference committee representative thomas’s statement to this effect was as follows mr speaker the need to complete this comprehensive energy bill leads us to consider it without the normal accompanying statement of man- agers used to clarify and enhance understanding of the legislative text our colleagues the chairman of the committee on finance and the ranking minority member of that committee agree with me that those who follow tax legislation can and should use the joint_committee on taxation’s publication description and technical explanation of the conference agreement on h_r title xiii energy tax incentives act of jcx-60-05 as the functional equivalent of a statement of man- agers for the purposes of completing their understanding of what the tax incentives provide cong rec h6953 daily ed date jcx-60-05 was issued on the same day that representative thomas stated that it should be considered the statement of the managers of the conference committee-date jcx-60-05 pincite described the preexisting law as follows geological_and_geophysical_expenditures ‘g g costs’ are costs incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers exploring for minerals referring to revrul_77_188 supra and revrul_83_105 supra jcx-60-05 pincite stated irs administrative rulings have provided further guidance regarding the definition and proper tax treatment our views on the significance of this statement are set forth infra note cgg americas inc v commissioner of g g costs in these respects-and in its statements about geological and geophysical expenses generally-the wording in jcx-60-05 is identical to that of h_r rept no supra except that jcx-60-05 did not contain the two paragraphs in h_r rept no supra regarding r easons for c hange as a general matter the statements of the managers of the conference committee do not discuss the reasons for changing current law later in the day on which representative thomas stated that jcx-60-05 should be considered the statement of the managers of the con- ference committee ie later on date the house passed the compromise proposal stat pincite cong rec h6972-h6973 daily ed date the next day date the senate passed the compromise pro- posal stat pincite cong rec s9374 daily ed date on date the president signed the bill into law stat pincite cgga contends that jcx-60-05 was prepared and issued after the adoption of the statute and therefore does not qualify as legislative_history of sec_167 however jcx-60-05 which was dated date was referred to by representative thomas on date shortly before the house passed the compromise proposal on date and the senate voted on the compromise proposal on date we agree with the irs that the legislative materials sug- gest that there is a link between the meaning of geological and geophysical expenses in sec_167 enacted in and similar phrases in revrul_77_188 supra and revrul_83_105 supra rev_rul supra used the phrase geological and geophysical exploration_expenditures and revrul_83_105 supra used the phrase geological_and_geophysical_expenditures however as discussed above it does not appear to us that these rulings define those terms as including only the costs of taxpayers owning mineral_interests at most the references to revrul_77_188 supra and revrul_83_105 supra in the legislative materials sug- gest that congress intended the two-year deduction period in sec_167 to apply to owners of mineral_interests and in our view none of the legislative materials cited by the irs including but not limited to the portions of the legislative united_states tax_court reports materials referring to revrul_77_188 supra and revrul_83_105 supra goes further than this limited suggestion here we briefly explain our view that the legislative materials cited by the irs do not support the idea that congress intended sec_167 to apply exclusively to owners of mineral_interests h_r rept no supra pincite the ways_and_means_committee re- port recommending that the house adopt h_r and jcx-60-05 pincite the joint_committee on taxation’s report state that g eological and geophysical expenditures are costs incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers explor- ing for minerals the irs contends that the term taxpayers exploring for minerals refers to the same taxpayer who is described as incurring geo- logical and geophysical expenses and that therefore only taxpayers who are exploring for minerals were considered by the reports to incur geological and geophysical expenses we disagree the taxpayers exploring for min- erals could be different from the taxpayer who incurred the geological and geophysical expenses the irs contends that the summary of s 105th cong sub- mitted by senator nickles demonstrates that geological and geophysical costs are costs incurred only by oil_and_gas producers according to the summary geological and geophysical costs are recovered by a taxpayer through cost_depletion over the life of the field this suggests that the taxpayer owns a field or other_property in context however it appears that the statement focused on the tax treatment of mineral-interest own- ers for example the summary alludes to the problems faced by domestic producers the summary does not discuss the tax treatment of other types of taxpayers it does not directly discuss the question of whether geological and geophysical costs are incurred only by mineral-interest owners as for the remaining legislative materials cited by the irs a subset of the materials states that geological and geophysical costs are the types of costs incurred by mineral-interest owners or that the legislative proposals to treat geological and geophysical costs favorably would benefit mineral- interest owners the subset to which we refer consists of the state- ment by senator hutchison in the congressional record the statement by treasury’s mikrut the testimony by secretary of energy richardson the statement by cavaney the statement by jordan the statement by layton the statement by macfarlane the testimony of sewell the statement by cavaney and the statement by best however these mate- rials do not state that geological and geophysical costs are incurred only by mineral-interest owners or that only mineral-interest owners would benefit from the legislative proposals noonan’s statement implies that ge- ological and geophysical costs are incurred only by mineral-interest own- ers he said without qualification that geological and geophysical costs are capitalized however noonan did not directly address the question of whether geological and geophysical costs can be incurred by taxpayers other than mineral-interest owners furthermore noonan seemed to be fo- cused on the taxation of oil_and_gas producers his statement does not ap- cgg americas inc v commissioner accepting that congress intended sec_167 to apply to owners of mineral_interests this does not dispose_of the question of whether nonowners are governed by sec_167 congress’s principal concern when it enacted sec_167 may have been owners but that does not mean that sec_167 covers owners and no other types of taxpayers a law can achieve effects different from those that congress principally intended to achieve in enacting the law as the supreme court held in 523_us_75 i t is ultimately the provisions of our laws rather than the principal concerns of our legislators by which we are governed id pincite this principle is illus- trated by med ctr pharm f 3d pincite in that case the court_of_appeals for the fifth circuit interpreted a provision of the federal food drug and cosmetic act of the fdca that required fda approval for any new drug id pincite n the court_of_appeals held that drugs created by compounding by pharmacists were new drugs for which fda approval is required under the fdca id pincite the court_of_appeals rejected the argument that the legislative_history of the fdca demonstrated that the fdca was intended to regulate only nonpharmacist manufacturers id pincite according to the court the legislative_history indicated that some supporters of the law-both in and out of congress-intended that the law regulate the manufac- turing of drugs by nonpharmacists id in the court’s view the legislative_history established only that their speakers were concerned about regulating drug manufacturing they do not express any plain intent to refrain from further regu- lating the drugs created through pharmacy compounding id pincite citing oncale u s pincite by analogy the legislative material involving sec_167 show that its supporters were concerned about mineral-interest owners the material did not show they intended the provision’s effect to be limited to mineral-interest owners additionally con- pear to be a reliable guide to his views on the taxation of other types of taxpayers as the court_of_appeals explained d rug compounding is the process by which a pharmacist combines or alters drug ingredients according to a doctor’s prescription to create a medication to meet the unique needs of an individual human or animal patient 536_f3d_383 5th cir united_states tax_court reports gress did not expressly enact an ownership requirement in sec_167 if congress had intended such a requirement it could have enacted one the absence of such a limita- the irs also contends that sec_167 extends only to taxpayers who have an economic_interest in property for this proposition the irs relies on the economic-interest concept of natural-resources taxation the irs explains its argument as follows in determining the plain meaning of the language of sec_167 one must take into consideration that the underlying issues ad- dressed by the statute pertain to unique rules governing the taxation of natural_resources a key concept in natural_resources taxation is identi- fying who owns the economic_interest in the property 287_us_551 an economic_interest has been defined as being possessed in every case in which the taxpayer has acquired by invest- ment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral to which he must look for a return of his capital sec_1_611-1 fn ref omitted the economic-interest concept is a prominent feature of natural-resources taxation determining for example which taxpayer is entitled to a deple- tion allowance the economic_interest concept has a long and varied history and is central to the field of oil_and_gas taxation the determination of whether a taxpayer has an economic_interest or some lesser interest such as an economic advantage affects the right to depletion the question of to whom income from mineral production is taxable and the character of income from the disposition of a mineral_property as capital_gain versus ordinary_income the concept of an economic_interest was developed be- cause the traditional notion of legal_title to property was not adequate to determine which parties should reap the various incentives built into oil_and_gas tax law owen l anderson et al hemingway oil_and_gas law and taxation 4th ed fn ref omitted the allowance for depletion is found in sec_611 which provides in the case of mines oil_and_gas wells other natural deposits and timber there shall be allowed as a deduction in computing taxable_income a reasonable allowance for depletion and for depreciation of improvements according to the peculiar conditions in each case such reasonable allowance in all cases to be made under regulations prescribed by the secretary a regulation limits the depletion_allowance to the owner of an economic_interest in mineral deposits or standing timber sec_1_611-1 income_tax regs by contrast no regulation and no statute attaches an economic-interest limitation the two-year deduction for certain geological and geophysical ex- penses under sec_167 the regulation that limits the depletion-allowance deduction to owners of economic interests was promulgated in even before caselaw held that the depletion_allowance was limited to owners of economic inter- ests see 287_us_551 by analogy it might cgg americas inc v commissioner tion viewed in conjunction with the equivocal nature of the legislative materials convinces us that geological and geo- physical expenses are not limited to taxpayers that own mineral_interests be argued that the two-year deduction under sec_167 for certain geologi- cal and geophysical expenses should be judicially interpreted to cover only owners of economic interests if this is the irs’s argument we think the argument lacks merit limiting the depletion_allowance to owners of eco- nomic interests was consistent with the function of the depletion_allowance and the meaning of the word depletion itself the depletion_allowance recognizes that the owner of land loses something when oil is extracted from the land and sold 350_us_308 an allowance for depletion is based on the theory that the extraction of minerals gradually exhausts the capital_investment in the mineral deposit 303_us_362 the deduction is permitted in recognition of the fact that the mineral deposits are wasting_assets and is intended as compensation to the owner for the part used up in production citing 274_us_295 ludey u s pincite the depletion charge permitted as a deduction from the gross_income in determining the taxable_income of mines for any year represents the reduction in the min- eral contents of the reserves from which the product is taken the reserves are recognized as wasting_assets the depletion effected by operation is lik- ened to the using up of raw material in making the product of a manufac- turing establishment the economic-interest concept in the pre-1960 caselaw allowed taxpayers to receive an offset for the loss of the oil extracted from the oil reserve the offset was shared among those holding an economic_interest in the oil reserve see palmer v bender 287_us_557 an economic-in- terest concept is connoted by the word depletion in the statutory provi- sion granting a depletion_allowance the economic-interest concept is not so connoted by the words geological and geophysical expenses we observe that wording similar to an economic-interest limitation is also found in a regulation that interprets sec_263 sec_263 pro- vides an optional deduction for intangible_drilling_and_development_costs in the case of oil_and_gas wells the corresponding regulation sec_1_612-4 income_tax regs provides in accordance with the provision of sec_263 intangible_drilling_and_development_costs incurred by an operator one who holds a working or operating_interest in any tract_or_parcel_of_land either as a fee owner or under a lease or any other form of contract granting working or operating rights in the development of oil_and_gas_properties may at his option be chargeable to capital or to expense emphasis added no similar limitation is found in the regulations interpreting sec_167 or in the words of sec_167 itself we do not interpret sec_167 to im- pose such a limitation united_states tax_court reports in arriving at this conclusion we have considered and rejected the irs’s argument that a amendment to sec_167 h -codified at sec_167 -indirectly shows that congress had intended the treatment of geological and geophysical expenses under sec_167 to be confined to owners of mineral_interests as noted before sec_167 as enacted in provided for a two-year deduction period for geological and geophysical expenses in congress amended sec_167 to include a new provision sec_167 which replaced the two-year period with a five-year period i n the case of a major_integrated_oil_company tax_increase_prevention_and_reconciliation_act_of_2005 pub_l_no sec_503 sec_120 stat pincite a major_integrated_oil_company was defined in sec_167 as a producer of crude_oil that had more than dollar_figure billion in gross_receipts and met other criteria the irs contends that congress’s enactment of this special five-year rule for certain producers with over dollar_figure billion in receipts shows that the congress must have thought that the two-year period in sec_167 generally applied only to producers in our view the amendment gives rise to the opposite inference the amendment supports the notion that when congress intends a special provision to cover only pro- ducers it expressly says so congress specified that only producers were subject_to the five-year deduction period for geological and geophysical costs sec_167 defining major_integrated_oil_company as a producer of crude_oil meeting certain requirements the two-year deduction period under sec_167 was enacted in with no speci- fication that it be available only to a producer if congress intended to limit its availability to producers or to mineral- interest owners it could have enacted such a limitation we hold that geological and geophysical expenses are not confined to owners of mineral_interests the parties stipu- lated that cgga’s expenses were incurred for geophysical activities thus it follows that the expenses that cgga although this change was effective for amounts paid_or_incurred after date and although cgga’s tax_year is at issue in this case the change does not directly affect the tax treatment of the survey costs cgga is not a major_integrated_oil_company thus even if as we hold its survey costs are geological and geophysical expenses the costs are not deducted over seven years but only two years cgg americas inc v commissioner incurred for conducting the surveys are geological and geo- physical expenses the survey expenses were incurred in connection with the exploration for or development of oil or gas within the united_states we now turn to the question of whether the survey expenses_incurred by cgga were incurred in connection with the exploration for or development of oil or gas the irs’s argument here is that the exploration to which the survey costs relate was the activity of cgga’s customers not cgga in response to this theory cgga makes two alter- native responses that the exploration to which its survey costs relate is the activity of cgga not just its customers and that even if the exploration was not the activity of cgga the survey costs were nonetheless incurred in connection with the exploration it does not appear nec- essary to parse the individual merits of cgga’s two responses we hold that on the stipulated facts the survey expenses were incurred in connection with the oil_and_gas exploration to which the costs relate the surveying done by cgga was integral to the process of finding oil_and_gas deposits cgga conducted the surveys which detected or suggested the presence of oil_and_gas in order to license the resulting data to customers that used the data to drill for oil_and_gas without cgga’s performing the surveys cgga’s customers would have had to do the surveys themselves the relationship between the surveys and oil_and_gas exploration is sufficient for us to conclude that the costs of the surveys borne by cgga were incurred in connection with the explo- ration for or development of oil_and_gas conclusion we will grant cgga’s motion for summary_judgment the irs’s motion for summary_judgment which urges the ulti- mate conclusion that the survey expenses are not deductible under sec_167 is based on the same reasons given by the irs in opposition to cgga’s motion for summary judg- ment because we find these reasons unpersuasive we will deny the irs’s motion for summary_judgment united_states tax_court reports we have considered all arguments made by the parties and to the extent that we have not discussed them we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued granting petitioner’s motion for summary_judgment and denying respondent’s cross- motion for summary_judgment and decision will be entered under tax_court rule_of practice procedure f
